Exhibit 10.4

 
RESTRICTED STOCK AGREEMENT
 
Executive
 
Employee ID
 
Grant Date
 
Number of Restricted Shares
 
 
 
 
 
 
 
                           

 
RECITALS:
 
Actinium Pharmaceuticals, Inc. (the “Company”) and _________ (the “Executive”)
have previously entered into an [Employment Agreement] (the “Employment
Agreement”) setting forth some of the terms of Executive’s employment and
post-employment relationships with Company.
 
The Compensation Committee of the Board of Directors (the “Committee”) has
determined to award to the Executive shares of the common stock of the Company
(“Common Stock”), subject to the restrictions contained herein, pursuant to the
Company’s 2013 Equity Incentive  Plan (the “Plan”). All terms used herein and
not otherwise defined shall have the same meaning as set forth in the Plan.
 
NOW, THEREFORE, for good and valuable consideration, including the mutual
promises set forth in this agreement and the benefits that the Company expects
to derive in connection with the services to be hereafter rendered to it or its
subsidiaries by the Executive, the Company and the Executive hereby agree as
follows:
 
ARTICLE I
 
Restricted Shares
 
1.1    Award of Restricted Shares.  The Company hereby awards to the Executive
the number of shares of Common Stock listed above under the heading “Number of
Restricted Shares” (the “Restricted Shares”), subject to the restrictions
contained herein and the provisions of the Plan.
 
1.2    Vesting of the Restricted Shares.  Subject to the terms of this
Agreement, the Restricted Shares shall vest in accordance with the following
schedule:
 

--------------------------------------------------------------------------------

 
Any Restricted Shares which do not vest shall be forfeited by Executive and
revert to the Company. The period during which the Restricted Shares are
unvested is referred to herein as the Restricted Period.
 
1.3    Shareholder Status.  Prior to the vesting of the Restricted Shares,
Executive shall have the right to vote the Restricted Shares, the right to
receive and retain all regular cash dividends paid or distributed in respect of
the Restricted Shares, and except as expressly provided otherwise herein, all
other rights as a holder of outstanding shares of Common Stock. Notwithstanding
the foregoing, the Executive shall not have the right to vote or to receive
dividends with respect to the Restricted Shares with respect to record dates
occurring after any of the Restricted Shares revert to the Company pursuant to
Section 1.2 hereof. Until the Restricted Shares vest pursuant to Section 1.2
hereof, the Company shall retain custody of the stock certificates representing
the Restricted Shares. As soon as practicable after the lapse of the
restrictions, the Company shall issue or release or cause to be issued or
released certificate(s) representing the shares, less any shares used to satisfy
the obligation to withhold income and/or employment taxes in connection with the
vesting of any Restricted Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4      Prohibition Against Transfer.  During the Restricted Period, the
Restricted Shares may not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) by the Executive, or be
subject to execution, attachment or similar process. Any transfer in violation
of this Section 1.4 shall be void and of no further effect.
 
ARTICLE II
 
Miscellaneous
 
2.1       Provisions of the Plan Control.  This Agreement shall be governed by
the provisions of the Plan, the terms and conditions of which are incorporated
herein by reference. The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the Executive.
A copy of the Plan will be delivered to the Executive upon reasonable request.
 
2.2      References to [Employment Agreement].  All references to the
[Employment Agreement] herein shall refer to the [Employment Agreement]  in
effect on the date of grant of Restricted Shares. Notwithstanding that, at the
time of a termination of Executive’s employment, the Executive and Company may
no longer be parties to such [Employment Agreement] or may have amended such
[Employment Agreement], this Agreement shall be interpreted as if such
[Employment Agreement] were still in place (including any requirements to give
notice, etc.).
 
2.3      Taxes.  The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of the grant or vesting
of the Restricted Shares or any payments thereon or in connection therewith, and
the Company may defer making delivery with respect to the shares until
arrangements satisfactory to the Company have been made with regard to any such
withholding obligation. In accordance with the Plan, the Company may withhold
shares of Common Stock to satisfy such withholding obligations.
 
2.4      No Employment Rights.  The award of the Restricted Shares pursuant to
this Agreement shall not give the Executive any right to remain employed by the
Company or any affiliate thereof.
 
2.5      Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company at Actinium Pharmaceuticals,
Inc., 501 5th Avenue, 3rd floor, New York, NY,  10017. Any notice to be given to
the Executive may be addressed to him/her at the address as it appears on the
payroll records of the Company or any subsidiary thereof. Any such notice shall
be deemed to have been duly given if and when actually received by the party to
whom it is addressed, as evidenced by a written receipt to that effect.
 
2.6      Governing Law.  This Agreement and all questions arising hereunder or
in connection herewith shall be determined in accordance with the laws of the
State of New York without giving effect to its conflicts of law provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date first written above.
 

  ACTINIUM PHARMACEUTICALS, INC.            
By:
              Title:            

 

        «Name»     «Title»  


